DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A recommended title would be: ‘Test System and Method for Testing a Transmission Path of a Cable Connection Between a First and Second Position’ or similar description.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the boxes as well as the arrows and numbers coming from the boxes are handwritten.  Making the drawing hard to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings 

The drawings are further objected to because they contain empty boxes (see at least elements 1-5, that are empty boxes).  For example, element 5 is a processing device and the box should have the words “processing device” inside, so that one of ordinary skill could look at the drawing and understand the invention (see also the handwritten objection above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-22 are allowed.
In regard to claims 1 and 12, the prior art does not teach or render obvious an analyzing device for determining a transfer function of the transmission path based on the measured signals; a transformation device for transforming the transfer function to an impulse response of the transmission path; and a processing device for identifying relative echo power in the transmission path based on the impulse response and in the combination as claimed (noting this is the claim language for claim 1, but the method claim of claim 12 has corresponding language).
Claims 2-11 and 13-22 further limit claims 1 and 12, and, therefore, are also allowable.

Pertinent prior art includes:
Fertner et al. (US Publication 2012/0069883), discloses a transceiver having a processor (see figures 2 and 3, elements 214 and 314), wherein the echo transfer function is determined (estimated), then an echo impulse response is calculated using the echo transfer function (see paragraph 39), then this echo impulse response is used for power spectrum analysis (paragraph 89, power analysis analyzed the inverse discrete Fourier transform used in calculating the impulse response – paragraph 39 is related to the impulse, see also paragraph 64 related power spectrum to the impulse/noise).  So while this prior art includes a correlation with a transfer function, impulse response, and a relative echo power, a single ended test is used (which is much more common in the art) – such that the transceiver is at one end and reflections 
Berg et al. (US Publication 2015/0180596) discloses wherein a signal generator can generate multiple signals that are passed to a receiver at another position in the cable, this signals are analyzed and a transfer function created (see paragraphs 14-18 and figure 1b which describes the prior art, but the main point of the device is the accuracy of detecting a transfer function whether using a single ended line test [transceiver on one end] or a double ended line test [transmitter on one end, receiver on the other], see claims 1 and 10).  Berg et al. lacks specifically transforming the transfer function to impulse response and identifying relative echo power, and because Berg et al. and Fertner et al. would be performing two different analyses (the transfer function of a single side test would include analysis of reflection), it would not be an obvious combination for Fertner et al. to teach these steps into Berg et al.    
Rosenberg (US Publication 2006/0251221) discloses a method and arrangement of a loop test of line in which an echo transfer function is generated by signals S1 and S2.



Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFF W NATALINI/Primary Examiner, Art Unit 2896